Citation Nr: 1431947	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney failure.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1967 to September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for kidney failure and aortic valve replacement.  The issues on appeal were previously remanded by the Board in June 2012; however, as discussed below, the Board finds that additional development is required prior to the adjudication of these claims. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Kidney Failure

Pursuant to the June 2012 Board remand instructions, a VA medical opinion was obtained in August 2012.  Upon review of the claims file, the VA examiner opined that it was "possible" that administration of non-steroidal anti-inflammatory drugs (NSAIDs) (here, ibuprofen) in March 2005 following VA dental surgery "could have" led to an acute kidney injury needing dialysis; however, the VA examiner noted that the Veteran had other significant factors for kidney disease, including end stage liver disease and poorly controlled diabetes mellitus.  The VA examiner opined that "at best it may [have been] an error in judgment in prescribing NSAID" to the Veteran, based on a March 2005 VA nephrology note assessing the NSAIDs as one of the causes of acute kidney injury.  

The Board finds that the purported August 2012 VA medical opinion ("possible" that administration of ibuprofen in March 2005 "could have" caused kidney disorder) is inadequate with respect to the question of whether the Veteran sustained additional disability of kidney failure that was caused by taking ibuprofen, either directly or through aggravation, and whether VA was at fault in prescribing ibuprofen following dental surgery in March 2005 because the statement is merely one of possibility rather than probability. 38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Thus, the Board finds that an additional VA opinion is necessary on the question of whether the Veteran's kidney failure was caused or worsened by taking ibuprofen, and whether VA was at fault in prescribing ibuprofen following dental surgery in March 2005.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Aortic Valve Replacement

Further, pursuant to the June 2012 Board remand instructions, the AOJ obtained, and associated with the claims file, additional VA treatment records relating to kidney dialysis received by the Veteran from March 2005 to March 2006.  Review of the VA treatment records reflects that at least some of the dialysis was furnished at a facility over which the VA Secretary has direct jurisdiction, here, the Pittsburgh VA Medical Center (VAMC).  Review of the evidence of record reflects that the Veteran was receiving treatment from the Pittsburgh VAMC in connection with a liver transplant procedure and, while he waited for a liver transplant, he received dialysis from this VA facility beginning in March 2005.  See e.g., April 2005 VA treatment record noting that the Veteran continued to have renal dialysis three times weekly from the Pittsburgh VAMC; May 2005 VA treatment record noting the Veteran was receiving ongoing renal dialysis at the Pittsburgh VAMC; July 2005 VA treatment records noting dialysis at the Pittsburgh VAMC.

The VA treatment records also reflect that the local VAMC in Texas did not have a dialysis center, so the Veteran was referred to an outside facility for renal dialysis.  See e.g., June 2005 VA treatment records noting that the Texas VAMC did not have dialysis facilities and the Veteran was undergoing dialysis at an outside facility; January 2006 VA treatment record noting that the Veteran was undergoing dialysis at a private center.  A January 2006 VA treatment record also notes that the Veteran was hospitalized at a private hospital for a dialysis access site infection. 

Based on the above, the Board finds that the Veteran received dialysis and associated treatment in part at a VA facility; therefore, and pursuant to the June 2012 Board remand instructions, the Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran sustained additional disability requiring aortic valve replacement that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, including whether VA was at fault in failing to replace or remove an old dialysis shunt.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate VA examiner (other than the one who provided the August 2012 VA medical opinion) for medical opinion(s) to address the Veteran's claimed kidney failure and aortic value replacement.  An examination is not required.  The relevant documents in the claims folder should be made available to the examiner for review.

With respect to the kidney failure, the VA examiner should offer the following opinions:

(a) Did VA's prescription of ibuprofen in March 2005 following VA dental surgery cause the Veteran any additional kidney disability, either directly or through aggravation of any preexisting condition(s)?  If so, identify any additional disability. 

(b) If there is additional disability, including kidney failure, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in the March 2005?  

(c) As part of the March 2005 medical treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If there is additional disability, including kidney failure, following the March 2005 prescription of ibuprofen, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If there is additional disability, including kidney failure, following the March 2005 prescription of ibuprofen, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss findings from March 2005 and April 2005 VA treatment reports which suggest that acute renal failure was possibly a NSAID-induced worsening of renal profusion, already reduced by pre-renal azotemia from liver failure.

With respect to the claimed aortic valve replacement, the VA examiner should offer the following opinions:

(a) Did VA's dialysis treatment cause the Veteran any additional disability of the aortic valve, either directly or through aggravation of any preexisting condition(s)?  If so, identify any additional disability.

(b) If there is additional disability, including aortic valve replacement, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing renal dialysis treatment?  

(c) As part of the March 2005 to March 2006 VA renal dialysis or associated treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If there is additional disability, including aortic valve replacement, following VA dialysis or associated treatment, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If there is additional disability, including aortic valve replacement, following VA dialysis or associated treatment, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

The examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should address only the dialysis or associated treatment (such as a shunt placement or removal) at a VA facility from March 2005 to March 2006.  

2. Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



